 

 

 



CHANTICLEER HOLDINGS, INC.

 

2014 STOCK INCENTIVE PLAN



 

1.Definitions

 

In addition to other terms defined herein or in an Award Agreement, the
following terms shall have the meanings given below:

 

(a)          Administrator means the Board, and, upon its delegation of all or
part of its authority to administer the Plan to the Committee, the Committee.

 

(b)         Affiliate means any Parent or Subsidiary of the Company, and also
includes any other business entity which is controlled by, under common control
with or controls the Company; provided, however, that the term “Affiliate” shall
be construed in a manner in accordance with the registration provisions of
applicable federal securities laws if and to the extent required.

 

(c)          Applicable Law means any applicable laws, rules or regulations (or
similar guidance), including but not limited to the Securities Act, the Exchange
Act, the Code and the listing or other rules of any applicable stock exchange.

 

(d)         Award means, individually or collectively, a grant under the Plan of
an Option (including an Incentive Option or a Nonqualified Option); a Stock
Appreciation Right (including a Related SAR or a Freestanding SAR); a Restricted
Award (including a Restricted Stock Award or a Restricted Unit Award); a
Performance Award (including a Performance Share Award or a Performance Unit
Award); a Phantom Stock Award, an Other Stock-Based Award; a Dividend Equivalent
Award; and/or any other award granted under the Plan.

 

(e)          Award Agreement means an award agreement (which may be in written
or electronic form, in the Administrator’s discretion, and which includes any
amendment or supplement thereto) between the Company and a Participant
specifying the terms, conditions and restrictions of an Award granted to the
Participant. An Award Agreement may also state such other terms, conditions and
restrictions, including but not limited to terms, conditions and restrictions
applicable to shares of Common Stock or any other benefit underlying an Award,
as may be established by the Administrator.

 

(f)          Base Price means, with respect to an SAR, the initial price
assigned to the SAR.

 

(g)         Board or Board of Directors means the Board of Directors of the
Company.

 

(h)         Cause means, unless the Administrator determines otherwise, a
Participant’s termination of employment or service resulting from the
Participant’s (i) termination for “Cause” as defined under the Participant’s
employment, change in control, consulting or other agreement with the Company or
an Affiliate, if any, or (ii) if the Participant has not entered into any such
agreement (or, if any such agreement does not define “Cause”), then the
Participant’s termination shall be for “Cause” if termination results due to the
Participant’s (A) dishonesty; (B) failure to perform his duties for the Company
or an Affiliate; or (C) engaging in fraudulent conduct or conduct that could be
materially damaging to the Company without a reasonable good faith belief that
such conduct was in the best interest of the Company. The determination of
“Cause” shall be made by the Administrator and its determination shall be final
and conclusive. Without in any way limiting the effect of the foregoing, for
purposes of the Plan and an Award, a Participant’s employment or service shall
be deemed to have terminated for Cause if, after the Participant’s employment or
service has terminated, facts and circumstances are discovered that would have
justified, in the opinion of the Administrator, a termination for Cause.

 



 

 

 

(i)           A Change of Control shall (except as may be otherwise provided in
an individual Award Agreement or as may be otherwise required, if at all, under
Code Section 409A) be deemed to have occurred on the earliest of the following
dates:

 

i.          The date any entity or person shall have become the beneficial owner
of, or shall have obtained voting control over, fifty-one percent (51%) or more
of the total voting power of the Company’s then outstanding voting stock;

 

ii.         The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or

 

iii.        The date there shall have been a change in a majority of the Board
of Directors of the Company within a 12-month period unless the nomination for
election by the Company’s stockholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.

 

(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)

 

For the purposes of clarity, a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect.

 

Notwithstanding the preceding provisions of Section 1(i), in the event that any
Awards granted under the Plan are deemed to be deferred compensation subject to
(and not exempt from) the provisions of Code Section 409A, then distributions
related to such Awards to be made upon a Change of Control may be permitted, in
the Administrator's discretion, upon the occurrence of one or more of the
following events (as they are defined and interpreted under Code Section 409A):
(A) a change in the ownership of the Company; (B) a change in effective control
of the Company; or (C) a change in the ownership of a substantial portion of the
assets of the Company.

 

The Administrator shall have full and final authority, in its discretion
(subject to any Code Section 409A considerations), to determine whether a Change
of Control of the Company has occurred, the date of the occurrence of such
Change of Control and any incidental matters relating thereto.

 

(j)           Code means the Internal Revenue Code of 1986, as amended. Any
reference herein to a specific Code section shall be deemed to include all
related regulations or other guidance with respect to such Code section.

 



2

 

 

(k)          Committee means the Compensation Committee of the Board or other
committee of the Board which may be appointed to administer the Plan in whole or
in part.

 

(l)           Common Stock means the common stock of Chanticleer Holdings, Inc.,
$0.0001 par value, or any successor securities thereto.

 

(m)         Company means Chanticleer Holdings, Inc., a Delaware corporation,
together with any successor thereto.

 

(n)         Covered Employee shall have the meaning given the term in Code
Section 162(m).

 

(o)         Director means a member of the Board or of the board of directors of
an Affiliate.

 

(p)         Disability shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, having the meaning given in any Award Agreement,
employment agreement, change in control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Disability”),
“Disability” shall mean the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death, or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
The Administrator shall have authority to determine if a Disability has
occurred.

 

(q)         Displacement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, be as defined in any Award Agreement, employment
agreement, change in control agreement, consulting agreement or other similar
agreement, if any, to which the Participant is a party, or, if there is no such
agreement (or if such agreement does not define “Displacement”), “Displacement”
shall mean the termination of the Participant’s employment or service due to the
elimination of the Participant’s job or position without fault on the part of
the Participant. The Administrator shall have authority to determine if a
Displacement has occurred.

 

(r)          Dividend Equivalent Awards shall mean a right granted to a
Participant pursuant to Section 13 to receive the equivalent value (in cash or
shares of Common Stock) of dividends paid on Common Stock.

 

(s)          Effective Date means the effective date of the Plan, as provided in
Section 4.

 

(t)          Employee means any person who is an employee of the Company or any
Affiliate (including entities which become Affiliates after the Effective Date
of the Plan). For this purpose, an individual shall be considered to be an
Employee only if there exists between the individual and the Company or an
Affiliate the legal and bona fide relationship of employer and employee (taking
into account Code Section 409A considerations if and to the extent applicable);
provided, however, that, with respect to Incentive Options, “Employee” means any
person who is considered an employee of the Company or any Parent or Subsidiary
for purposes of Treas. Reg. Section 1.421-1(h) (or any successor provision
related thereto).

 

(u)         Exchange Act means the Securities Exchange Act of 1934, as amended.

 



3

 

 

(v)         Fair Market Value per share of the Common Stock shall be established
in good faith by the Administrator and, unless otherwise determined by the
Administrator, the Fair Market Value shall be determined in accordance with the
following provisions: (A) if the shares of Common Stock are listed for trading
on the NASDAQ Capital Market (“Nasdaq”) or another national or regional stock
exchange, the Fair Market Value shall be the closing sales price per share of
the shares on Nasdaq or other principal stock exchange on which such securities
are listed on the date an Award is granted or other determination is made (such
date of determination being referred to herein as a “valuation date”), or, if
there is no transaction on such date, then on the trading date nearest preceding
the valuation date for which closing price information is available, and,
provided further, if the shares are not listed for trading on Nasdaq or another
stock exchange but are regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, the
Fair Market Value shall be the closing sales price for such shares as quoted on
such system or by such securities dealer on the valuation date, but if selling
prices are not reported, the Fair Market Value of a share of Common Stock shall
be the mean between the high bid and low asked prices for the Common Stock on
the valuation date (or, if no such prices were reported on that date, on the
last date such prices were reported), as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or (B) if the shares of
Common Stock are not listed or reported in any of the foregoing, then the Fair
Market Value shall be determined by the Administrator based on such valuation
measures or other factors as it deems appropriate. Notwithstanding the
foregoing, (i) with respect to the grant of Incentive Options, the Fair Market
Value shall be determined by the Administrator in accordance with the applicable
provisions of Section 20.2031-2 of the Federal Estate Tax Regulations, or in any
other manner consistent with the Code Section 422; and (ii) Fair Market Value
shall be determined in accordance with Code Section 409A if and to the extent
required.

 

(w)         Freestanding SAR means an SAR that is granted without relation to an
Option, as provided in Section 8.

 

(x)          Good Reason means, unless the Administrator determines otherwise,
in the context of a Change of Control, a Participant’s termination of employment
or service resulting from the Participant’s (i) termination for “Good Reason” as
defined under the Participant’s employment, change in control, consulting or
other agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any agreement (or, if any such agreement does
not define “Good Reason”), then, a Participant’s termination shall be for “Good
Reason” if termination results due to any of the following without the
Participant’s consent: (A) a material reduction in the Participant’s base salary
as in effect immediately prior to the date of the Change of Control, (B) the
assignment to the Participant of duties or responsibilities materially
inconsistent with, or a material diminution in, the Participant’s position,
authority, duties or responsibilities as in effect immediately prior to the
Change of Control, or (C) the relocation of the Participant’s principal place of
employment by more than 50 miles from the location at which the Participant was
stationed immediately prior to the Change of Control. Notwithstanding the
foregoing, with respect to Directors, unless the Administrator determines
otherwise, a Director’s termination from service on the Board shall be for “Good
Reason” if the Participant ceases to serve as a Director, or, if the Company is
not the surviving company in the Change of Control event, a member of the board
of directors of the surviving entity, in either case, due to the Participant’s
failure to be nominated to serve as a director of such entity or the
Participant’s failure to be elected to serve as a director of such entity, but
not due to the Participant’s decision not to continue service on the Board of
Directors of the Company or the board of directors of the surviving entity, as
the case may be. An event or condition that would otherwise constitute “Good
Reason” shall constitute Good Reason only if the Company fails to rescind or
cure such event or condition within 30 days after receipt from the Participant
of written notice of the event which constitutes Good Reason, and Good Reason
shall cease to exist for any event or condition described herein on the 60th day
following the later of the occurrence or the Participant’s knowledge thereof,
unless the Participant has given the Company written notice thereof prior to
such date. The determination of “Good Reason” shall be made by the Administrator
and its determination shall be final and conclusive.

 



4

 

 

(y)         Incentive Option means an Option that is designated by the
Administrator as an Incentive Option pursuant to Section 7 and intended to meet
the requirements of incentive stock options under Code Section 422.

 

(z)          Independent Contractor means an independent contractor, consultant
or advisor providing services (other than capital-raising services) to the
Company or an Affiliate.

 

(aa)        Nonqualified Option means an Option granted under Section 7 that is
not intended to qualify as an incentive stock option under Code Section 422.

 

(bb)       Option means a stock option granted under Section 7 that entitles the
holder to purchase from the Company a stated number of shares of Common Stock at
the Option Price, and subject to such terms and conditions, as may be set forth
in the Plan or an Award Agreement or established by the Administrator.

 

(cc)        Option Period means the term of an Option, as provided in Section
7(d).

 

(dd)       Option Price means the price at which an Option may be exercised, as
provided in Section 7(b).

 

(ee)        Other Stock-Based Award means a right, granted to a Participant
under Section 12, that relates to or is valued by referenced to shares of Common
Stock or other Awards relating to shares of Common Stock.

 

(ff)         Parent shall mean a “parent corporation,” whether now or hereafter
existing, as defined in Code Section 424(e).

 

(gg)       Participant means an individual who is an Employee employed by, or a
Director or Independent Contractor providing services to, the Company or an
Affiliate who satisfies the requirements of Section 6 and is selected by the
Administrator to receive an Award under the Plan.

 

(hh)       Performance Award means a Performance Share Award and/or a
Performance Unit Award, as provided in Section 10.

 

(ii)          Performance Measures mean one or more performance factors which
may be established by the Administrator with respect to an Award. Performance
factors may be based on such corporate, business unit or division and/or
individual performance factors and criteria as the Administrator in its
discretion may deem appropriate; provided, however, that, if and to the extent
required under Code Section 162(m) with respect to Awards granted to Covered
Employees that are intended to qualify as “performance-based compensation” under
Code Section 162(m), such performance factors shall be objective and shall be
based upon one or more of the following criteria (as determined by the
Administrator in its discretion): (i) revenues or sales; (ii) gross margins;
(iii) earnings per share; (iv)  product production or shipments; (v)
consolidated earnings before or after taxes (including earnings before interest,
taxes, depreciation and amortization); (vi) net income; (vii) operating income;
(viii) book value per share; (ix) return on stockholders' equity; (x) return on
investment; (xi) return on capital; (xii) improvements in capital structure;
(xiii) expense management; (xiv) operating margins; (xv) maintenance or
improvement of gross margins or operating margins; (xvi) stock price or total
stockholder return; (xvii) market share; (xviii) profitability; (xix) costs;
(xx) cash flow or free cash flow; (xxi) working capital; (xxii) return on
assets; (xxiii) economic wealth created, and/or (xxiv) strategic business
criteria, based on meeting specified goals or objectives related to market
penetration, geographic business expansion, cost targets, customer satisfaction,
employee satisfaction, management of employment practices and employee benefits,
management of litigation, management of information technology, goals relating
to acquisitions or divestitures of products, product lines, subsidiaries,
affiliates or joint ventures, quality matrices, customer service matrices and/or
execution of pre-approved corporate strategy. In addition, with respect to
Participants who are not Covered Employees, the Administrator may approve
performance objectives based on other criteria, which may or may not be
objective. To the extent that Code Section 162(m) is applicable, the
Administrator shall, within the time and in the manner prescribed by Code
Section 162(m), define in an objective fashion the manner of calculating the
Performance Measures it selects to use for Covered Employees during any specific
performance period. The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its divisions, units, partnerships,
joint venturers or minority investments, facilities, product lines or products
or any combination of the foregoing. The targeted level or levels of performance
with respect to such business criteria may be established at such levels and on
such terms as the Administrator may determine, in its discretion, including but
not limited to on an absolute basis, in relation to performance in a prior
performance period, and/or relative to one or more peer group companies or
indices, or any combination thereof. Such performance factors may be adjusted or
modified due to extraordinary items, transactions, events or developments, or in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or in response
to, or in anticipation of, changes in Applicable Law, accounting principles or
business conditions, in each case as determined by the Administrator (subject to
any Code Section 162(m) restrictions applicable to Covered Employees for
compensation that is intended to qualify as “performance-based compensation”
under Code Section 162(m)).

 



5

 

 

(jj)          Performance Share means an Award granted under Section 10, in an
amount determined by the Administrator and specified in an Award Agreement,
stated with reference to a specified number of shares of Common Stock, that
entitles the holder to receive shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.

 

(kk)        Performance Unit means an Award granted under Section 10, in an
amount determined by the Administrator and specified in an Award Agreement, that
entitles the holder to receive shares of Common Stock, a cash payment or a
combination of Common Stock and cash (as determined by the Administrator),
subject to the terms of the Plan and the terms and conditions established by the
Administrator.

 

(ll)          Phantom Stock Award means an Award granted under Section 11,
entitling a Participant to a payment in cash, shares of Common Stock or a
combination of cash and Common Stock (as determined by the Administrator),
following the completion of the applicable vesting period and compliance with
the terms of the Plan and other terms and conditions established by the
Administrator. The unit value of a Phantom Stock Award shall be based on the
Fair Market Value of a share of Common Stock.

 

(mm)      Plan means the Chanticleer Holdings, Inc. 2014 Stock Incentive Plan,
as it may be hereafter amended and/or restated.

 

(nn)       Related SAR means an SAR granted under Section 8 that is granted in
relation to a particular Option and that can be exercised only upon the
surrender to the Company, unexercised, of that portion of the Option to which
the SAR relates.

 

(oo)       Restricted Award means a Restricted Stock Award and/or a Restricted
Stock Unit Award, as provided in Section 9.

 

(pp)       Restricted Stock Award means shares of Common Stock granted to a
Participant under Section 9. Shares of Common Stock subject to a Restricted
Stock Award shall cease to be restricted when, in accordance with the terms of
the Plan and the terms and conditions established by the Administrator, the
shares vest and become transferable and free of substantial risks of forfeiture.

 

(qq)       Restricted Stock Unit means a Restricted Award granted to a
Participant pursuant to Section 9 which is settled, if at all, (i) by the
delivery of one share of Common Stock for each Restricted Stock Unit, (ii) in
cash in an amount equal to the Fair Market Value of one share of Common Stock
for each Restricted Stock Unit, or (iii) in a combination of cash and shares
equal to the Fair Market Value of one share of Common Stock for each Restricted
Stock Unit, as determined by the Administrator. A Restricted Stock Unit
represents the promise of the Company to deliver shares of Common Stock, cash or
a combination thereof, as applicable, at the end of the applicable restriction
period if and only to the extent the Award vests and ceases to be subject to
forfeiture, subject to compliance with the terms of the Plan and Award Agreement
and any terms and conditions established by the Administrator.

 

(rr)         Retirement shall, except as may be otherwise determined by the
Administrator (taking into account any Code Section 409A considerations), as
applied to any Participant, have the meaning given in an Award Agreement,
employment agreement, change in control agreement, consulting agreement or other
similar agreement, if any, to which the Participant is a party, or, if there is
no such agreement (or if such agreement does not define “Retirement”), then
“Retirement” shall, unless the Administrator determines otherwise, mean
retirement in accordance with the retirement policies and procedures established
by the Company. The Administrator shall have authority to determine if a
Retirement has occurred.

 

(ss)        SAR means a stock appreciation right granted under Section 8
entitling the Participant to receive, with respect to each share of Common Stock
encompassed by the exercise of such SAR, the excess of the Fair Market Value on
the date of exercise over the Base Price, subject to the terms of the Plan and
Award Agreement and any other terms and conditions established by the
Administrator. References to “SARs” include both Related SARs and Freestanding
SARs, unless the context requires otherwise.

 

(tt)         Securities Act means the Securities Act of 1933, as amended.

 

(uu)       Subsidiary shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Code Section 424(f).

 

(vv)       Termination Date means the date of termination of a Participant’s
employment or service for any reason, as determined by the Administrator.

 



6

 

 

2.Purpose

 

The purposes of the Plan are to encourage and enable selected Employees,
Directors and Independent Contractors of the Company and its Affiliates to
acquire or to increase their holdings of Common Stock and other equity-based
interests in the Company in order to promote a closer identification of their
interests with those of the Company and its stockholders, and to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of Participants upon whose judgment, interest and special effort the
successful conduct of its operation largely depends. These purposes may be
carried out through the granting of Awards to selected Participants, including
the granting of Options in the form of Incentive Stock Options and/or
Nonqualified Options; SARs in the form of Freestanding SARs and/or Related SARs;
Restricted Awards in the form of Restricted Stock Awards and/or Restricted Stock
Units; Performance Awards in the form of Performance Shares and/or Performance
Units; Phantom Stock Awards; Other Stock-Based Awards; and/or Dividend
Equivalent Awards.

 

3.Administration of the Plan

 

(a)          The Plan shall be administered by the Board of Directors of the
Company or, upon its delegation, by the Committee (or a subcommittee thereof).
To the extent required under Rule 16b-3 adopted under the Exchange Act, the
Committee shall be comprised solely of two or more “non-employee directors,” as
such term is defined in Rule 16b-3, or as may otherwise be permitted under Rule
16b-3. Further, to the extent required by Code Section 162(m), the Plan shall be
administered by a committee comprised of two or more “outside directors” (as
such term is defined in Code Section 162(m)) or as may otherwise be permitted
under Code Section 162(m). In addition, Committee members shall qualify as
“independent directors” under applicable stock exchange rules if and to the
extent required.

 

(b)         Subject to the provisions of the Plan, the Administrator shall have
full and final authority in its discretion to take any action with respect to
the Plan including, without limitation, the authority (i) to determine all
matters relating to Awards, including selection of individuals to be granted
Awards, the types of Awards, the number of shares of Common Stock, if any,
subject to an Award, and all terms, conditions, restrictions and limitations of
an Award; (ii) to prescribe the form or forms of Award Agreements evidencing any
Awards granted under the Plan; (iii) to establish, amend and rescind rules and
regulations for the administration of the Plan; and (iv) to construe and
interpret the Plan, Awards and Award Agreements made under the Plan, to
interpret rules and regulations for administering the Plan and to make all other
determinations deemed necessary or advisable for administering the Plan. In
addition, (i) the Administrator shall have the authority, in its sole
discretion, to accelerate the date that any Award which was not otherwise
exercisable, vested or earned shall become exercisable, vested or earned in
whole or in part without any obligation to accelerate such date with respect to
any other Award granted to any recipient; and (ii) the Administrator may in its
sole discretion modify or extend the terms and conditions for exercise, vesting
or earning of an Award (in each case, taking into account any Code Section 409A
considerations). The Administrator may determine that a Participant’s rights,
payments and/or benefits with respect to an Award (including but not limited to
any shares issued or issuable and/or cash paid or payable with respect to an
Award) shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, termination of employment for Cause,
violation of policies of the Company or an Affiliate, breach of
non-solicitation, noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, other conduct by the Participant that is
determined by the Administrator to be detrimental to the business or reputation
of the Company or any Affiliate, and/or other circumstances where such
reduction, cancellation, forfeiture or recoupment is required by Applicable Law.
In addition, the Administrator shall have the authority and discretion to
establish terms and conditions of Awards (including but not limited to the
establishment of subplans) as the Administrator determines to be necessary or
appropriate to conform to the applicable requirements or practices of
jurisdictions outside of the United States. In addition to action by meeting in
accordance with Applicable Law, any action of the Administrator with respect to
the Plan may be taken by a written instrument signed by all of the members of
the Board or Committee, as appropriate, and any such action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called. All determinations of the
Administrator with respect to the Plan and any Award or Award Agreement will be
final and binding on the Company and all persons having or claiming an interest
in any Award granted under the Plan. No member of the Board or Committee, as
applicable, shall be liable while acting as Administrator for any action or
determination made in good faith with respect to the Plan, an Award or an Award
Agreement. The members of the Board or Committee, as applicable, shall be
entitled to indemnification and reimbursement in the manner and to the fullest
extent provided in the Company’s certificate of incorporation and/or bylaws
and/or pursuant to Applicable Law.

 

(c)          Notwithstanding the other provisions of Section 3, the
Administrator may delegate to one or more officers of the Company and/or a
subcommittee comprised of one or more members of the Committee the authority to
grant Awards to eligible Participants, and to make any or all of the
determinations reserved for the Administrator in the Plan and summarized in
Section 3(b) with respect to such Awards (subject to any restrictions imposed by
Applicable Law and such terms and conditions as may be established by the
Administrator); provided, however, that, if and to the extent required by
Section 16 of the Exchange Act or Code Section 162(m), the Participant, at the
time of said grant or other determination, (i) is not deemed to be an officer or
director of the Company within the meaning of Section 16 of the Exchange Act;
and (ii) is not deemed to be a Covered Employee as defined under Code Section
162(m). To the extent that the Administrator has delegated authority to grant
Awards pursuant to this Section 3(c) to one or more officers of the Company
and/or to a subcommittee of the Committee, references to the “Administrator”
shall include references to such officer(s) and/or subcommittee, subject,
however, to the requirements of the Plan, Rule 16b-3, Code Section 162(m) and
other Applicable Law.

 



7

 

 

4.Effective Date

 

The Effective Date of the Plan shall be February 3, 2014 (the “Effective Date”).
Awards may be granted on or after the Effective Date, but no Awards may be
granted after February 3, 2024. Awards that are outstanding at the end of the
Plan term (or such earlier termination date as may be established by the Board
pursuant to Section 16(a)) shall continue in accordance with their terms, unless
otherwise provided in the Plan or an Award Agreement.

 

5.Shares of Stock Subject to the Plan; Award Limitations

 

(a)          Shares of Stock Subject to the Plan: Subject to adjustments as
provided in Section 5(d), the maximum number of shares of Common Stock that may
be issued pursuant to Awards granted under the Plan shall not exceed 4,000,000
shares. Shares delivered under the Plan shall be authorized but unissued shares,
treasury shares or shares purchased on the open market or by private purchase.
The Company hereby reserves sufficient authorized shares of Common Stock to meet
the grant of Awards hereunder.

 

(b)          Award Limitations: Notwithstanding any provision in the Plan to the
contrary, the following limitations shall apply to Awards granted under the
Plan, in each case subject to adjustments pursuant to Section 5(d):

 

i.          The maximum number of shares of Common Stock that may be issued
under the Plan pursuant to the grant of Incentive Options shall not exceed
4,000,000 shares;

 

ii.         In any 12-month period, no Participant may be granted Options and
SARs that are not related to an Option for more than 500,000 shares of Common
Stock (or the equivalent value thereof based on the Fair Market Value per share
of the Common Stock on the date of grant of an Award);

 

iii.        In any 12-month period, no Participant may be granted Awards other
than Options or SARs that are settled in shares of Common Stock for more than
500,000 shares of Common Stock (or the equivalent value thereof based on the
Fair Market Value per share of the Common Stock on the date of grant of an
Award).

 

(For purposes of Section 5(b)(ii) and (iii), an Option and Related SAR shall be
treated as a single Award.)

 

(c)          Shares Not Subject to Limitations: The following will not be
applied to the share limitations of Section 5(a) above: (i) dividends, including
dividends paid in shares, or dividend equivalents paid in cash in connection
with outstanding Awards; (ii) Awards which are settled in cash rather than the
issuance of shares; (iii) any shares subject to an Award if the Award is
forfeited, cancelled, terminated, expires or lapses for any reason without the
issuance of shares underlying the Award or any shares subject to an Award which
shares are forfeited to, or repurchased or reacquired by, the Company; and (iv)
any shares surrendered by a Participant or withheld by the Company to pay the
Option Price or purchase price for an Award or shares or used to satisfy any tax
withholding requirements in connection with the exercise, vesting or earning of
an Award if, in accordance with the terms of the Plan, a Participant pays such
Option Price or purchase price or satisfies such tax withholding requirements by
either tendering previously owned shares or having the Company withhold shares.
Further, (i) shares issued under the Plan through the settlement, assumption or
substitution of outstanding awards granted by another entity or obligations to
grant future awards as a condition of or in connection with a merger,
acquisition or similar transaction involving the Company acquiring another
entity shall not reduce the maximum number of shares of Common Stock available
for delivery under the Plan; and (ii) available shares under a stockholder
approved plan of an acquired company (as appropriately adjusted to reflect the
transaction) may be used for Awards under the Plan (subject to applicable stock
exchange listing requirements) and will not reduce the maximum number of shares
available under the Plan.

 



8

 

 

(d)          Adjustments; Right to Issue Additional Securities: If there is any
change in the outstanding shares of Common Stock because of a merger,
consolidation or reorganization involving the Company, or if the Board of
Directors of the Company declares a stock dividend, stock split distributable in
shares of Common Stock or reverse stock split, combination or reclassification
of the Common Stock, or if there is a similar change in the capital stock
structure of the Company affecting the Common Stock (excluding conversion of
convertible securities by the Company and/or the exercise of warrants by their
holders), then the number of shares of Common Stock reserved for issuance under
the Plan shall be correspondingly adjusted, and the Administrator shall make
such adjustments to Awards or to any provisions of this Plan as the
Administrator deems equitable to prevent dilution or enlargement of Awards or as
may otherwise be advisable. Nothing in the Plan, an Award or an Award Agreement
shall limit the ability of the Company to issue additional securities (including
but not limited to the issuance of other options or other derivative securities,
warrants, additional shares or classes of Common Stock, preferred stock and/or
other convertible securities).

 

6.Eligibility

 

An Award may be granted only to an individual who satisfies all of the following
eligibility requirements on the date the Award is granted:

 

(a)          The individual is either (i) an Employee, (ii) a Director or (iii)
an Independent Contractor.

 

(b)         With respect to the grant of Incentive Options, the individual is
otherwise eligible to participate under Section 6, is an Employee of the Company
or a Parent or Subsidiary and does not own, immediately before the time that the
Incentive Option is granted, stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or a Parent or
Subsidiary. Notwithstanding the foregoing, an Employee who owns more than 10% of
the total combined voting power of the Company or a Parent or Subsidiary may be
granted an Incentive Option if the Option Price is at least 110% of the Fair
Market Value of the Common Stock, and the Option Period does not exceed five
years. For this purpose, an individual will be deemed to own stock which is
attributable to him under Code Section 424(d).

 

(c)          With respect to the grant of substitute awards or assumption of
awards in connection with a merger, consolidation, acquisition, reorganization
or similar transaction involving the Company or an Affiliate, the recipient is
otherwise eligible to receive the Award and the terms of the award are
consistent with the Plan and Applicable Law (including, to the extent necessary,
the federal securities laws registration provisions, Code Section 409A and Code
Section 424(a)).

 

(d)         The individual, being otherwise eligible under this Section 6, is
selected by the Administrator as an individual to whom an Award shall be granted
(as defined above, a “Participant”).

 



9

 

 

7.Options

 

(a)          Grant of Options: Subject to the limitations of the Plan, the
Administrator may in its discretion grant Options to such eligible individuals
in such numbers, subject to such terms and conditions, and at such times as the
Administrator shall determine. Both Incentive Options and Nonqualified Options
may be granted under the Plan, as determined by the Administrator; provided,
however, that Incentive Options may only be granted to Employees of the Company
or a Parent or Subsidiary. To the extent that an Option is designated as an
Incentive Option but does not qualify as such under Code Section 422, the Option
(or portion thereof) shall be treated as a Nonqualified Option. An Option may be
granted with or without a Related SAR.

 

(b)         Option Price: The Option Price per share at which an Option may be
exercised shall be established by the Administrator and stated in the Award
Agreement evidencing the grant of the Option; provided, that (i) the Option
Price of an Option shall be no less than 100% of the Fair Market Value per share
of the Common Stock as determined on the date the Option is granted (or 110% of
the Fair Market Value with respect to Incentive Options granted to an Employee
who owns stock possessing more than 10% of the total voting power of all classes
of stock of the Company or a Parent or Subsidiary, as provided in Section 6(b));
and (ii) in no event shall the Option Price per share of any Option be less than
the par value per share of the Common Stock. Notwithstanding the foregoing, the
Administrator may in its discretion authorize the grant of substitute or assumed
options of an acquired entity with an Option Price not equal to 100% of the Fair
Market Value of the stock on the date of grant, if the terms of such
substitution or assumption otherwise comply, to the extent deemed applicable,
with Code Section 409A and/or Code Section 424(a).

 

(c)          Date of Grant: An Option shall be considered to be granted on the
date that the Administrator acts to grant the Option, or on such other date as
may be established by the Administrator in accordance with Applicable Law.

 

(d)         Option Period and Limitations on the Right to Exercise Options:

 

i.          The Option Period shall be determined by the Administrator at the
time the Option is granted and shall be stated in the Award Agreement. The
Option Period shall not extend more than 10 years from the date on which the
Option is granted (or five years with respect to Incentive Options granted to an
Employee who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or a Parent or Subsidiary, as
provided in Section 6(b)). Any Option or portion thereof not exercised before
expiration of the Option Period shall terminate. The period or periods during
which, and the terms and conditions pursuant to which, an Option may vest and
become exercisable shall be determined by the Administrator in its discretion,
subject to the terms of the Plan.

 



10

 

 

ii.         An Option may be exercised by giving written notice to the Company
in form acceptable to the Administrator at such place and subject to such
conditions as may be established by the Administrator or its designee. Such
notice shall specify the number of shares to be purchased pursuant to an Option
and the aggregate purchase price to be paid therefor and shall be accompanied by
payment of such purchase price. Unless an Award Agreement provides otherwise,
such payment shall be in the form of cash or cash equivalent; provided that,
except where prohibited by the Administrator or Applicable Law (and subject to
such terms and conditions as may be established by the Administrator), payment
may also be made:

 

(A)        By delivery (by either actual delivery or attestation) of shares of
Common Stock owned by the Participant for such time period, if any, as may be
determined by the Administrator;

 

(B)         By shares of Common Stock withheld upon exercise;

 

(C)         By delivery of written notice of exercise to the Company and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to the Company the amount of sale or loan proceeds to pay
the Option Price;

 

(D)         By such other payment methods as may be approved by the
Administrator and which are acceptable under Applicable Law; or

 

(E)         By any combination of the foregoing methods.

 

Shares delivered or withheld in payment on the exercise of an Option shall be
valued at their Fair Market Value on the date of exercise, as determined by the
Administrator or its designee.

 

iii.        The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an Option following termination of
the Participant’s employment or service with the Company. Such rights, if any,
shall be subject to the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all Options issued
pursuant to this Section 7, and may reflect distinctions based on the reasons
for termination of employment or service. The Administrator also shall have
authority, in its sole discretion (taking into account any Code Section 409A
considerations), to accelerate the date for exercising all or any part of an
Option which was not otherwise vested and exercisable, extend the period during
which an Option may be exercised, modify the other terms and conditions of
exercise, or any combination of the foregoing.

 

(e)          Notice of Disposition: If shares of Common Stock acquired upon
exercise of an Incentive Option are disposed of within two years following the
date of grant or one year following the transfer of such shares to a Participant
upon exercise, the Participant shall, promptly following such disposition,
notify the Company in writing of the date and terms of such disposition and
provide such other information regarding the disposition as the Administrator
may reasonably require.

 

(f)          Limitation on Incentive Options: In no event shall there first
become exercisable by an Employee in any one calendar year Incentive Options
granted by the Company or any Parent or Subsidiary with respect to shares having
an aggregate Fair Market Value (determined at the time an Incentive Option is
granted) greater than $100,000; provided that, if such limit is exceeded, then
the first $100,000 of shares to become exercisable in such calendar year will be
Incentive Options and the Options (or portion thereof) for shares with a value
in excess of $100,000 that first became exercisable in that calendar year will
be Nonqualified Options. In the event the Code or the regulations promulgated
thereunder are amended after the Effective Date of the Plan to provide for a
different limitation on the Fair Market Value of shares permitted to be subject
to Incentive Options, then such different limit shall be automatically
incorporated herein. To the extent that any Incentive Options are first
exercisable by a Participant in excess of the limitation described herein, the
excess shall be considered a Nonqualified Option.

 



11

 

 

(g)         Nontransferability of Options: Incentive Options shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of intestate succession or, in the Administrator’s
discretion, such transfers as may otherwise be permitted in accordance with
Treas. Reg. Section 1.421-1(b)(2) or Treas. Reg. Section 1.421-2(c) or any
successor provisions thereto. Nonqualified Options shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except for transfers if and to the extent
permitted by the Administrator in a manner consistent with the registration
provisions of the Securities Act. Except as may be permitted by the preceding,
an Option shall be exercisable during the Participant’s lifetime only by him or
by his guardian or legal representative. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.

 

8.Stock Appreciation Rights

 

(a)          Grant of SARs: Subject to the limitations of the Plan, the
Administrator may in its discretion grant SARs to such eligible individuals, in
such numbers, upon such terms and at such times as the Administrator shall
determine. SARs may be granted to the holder of an Option (a “Related Option”)
with respect to all or a portion of the shares of Common Stock subject to the
Related Option (a “Related SAR”) or may be granted separately to an eligible
individual (a “Freestanding SAR”). The Base Price per share of an SAR shall be
no less than 100% of the Fair Market Value per share of the Common Stock on the
date the SAR is granted. Notwithstanding the foregoing, the Administrator may in
its discretion authorize the grant of substitute or assumed SARs of an acquired
entity with a Base Price per share not equal to at least 100% of the Fair Market
Value of the stock on the date of grant, if the terms of such substitution or
assumption otherwise comply, to the extent deemed applicable, with Code Section
409A and/or Code Section 424(a). An SAR shall be considered to be granted on the
date that the Administrator acts to grant the SAR, or on such other date as may
be established by the Administrator in accordance with Applicable Law.

 

(b)         Related SARs: A Related SAR may be granted either concurrently with
the grant of the Related Option or (if the Related Option is a Nonqualified
Option) at any time thereafter prior to the complete exercise, termination,
expiration or cancellation of such Related Option. The Base Price of a Related
SAR shall be equal to the Option Price of the Related Option. Related SARs shall
be exercisable only at the time and to the extent that the Related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Administrator may provide in an Award Agreement), and in no event after
the complete termination or full exercise of the Related Option. Notwithstanding
the foregoing, a Related SAR that is related to an Incentive Option may be
exercised only to the extent that the Related Option is exercisable and only
when the Fair Market Value exceeds the Option Price of the Related Option. Upon
the exercise of a Related SAR granted in connection with a Related Option, the
Option shall be canceled to the extent of the number of shares as to which the
SAR is exercised, and upon the exercise of a Related Option, the Related SAR
shall be canceled to the extent of the number of shares as to which the Related
Option is exercised or surrendered.

 

(c)          Freestanding SARs: An SAR may be granted without relationship to an
Option (as defined above, a “Freestanding SAR”) and, in such case, will be
exercisable upon such terms and subject to such conditions as may be determined
by the Administrator, subject to the terms of the Plan.

 



12

 

 

(d)         Exercise of SARs:

 

i.          Subject to the terms of the Plan, SARs shall be vested and
exercisable in whole or in part upon such terms and conditions as may be
established by the Administrator. The period during which an SAR may be
exercisable shall not exceed 10 years from the date of grant or, in the case of
Related SARs, such shorter Option Period as may apply to the Related Option. Any
SAR or portion thereof not exercised before expiration of the period established
by the Administrator shall terminate.

 

ii.         SARs may be exercised by giving written notice to the Company in
form acceptable to the Administrator at such place and subject to such terms and
conditions as may be established by the Administrator or its designee. Unless
the Administrator determines otherwise, the date of exercise of an SAR shall
mean the date on which the Company shall have received proper notice from the
Participant of the exercise of such SAR.

 

iii.        The Administrator shall determine the extent, if any, to which a
Participant may have the right to exercise an SAR following termination of the
Participant’s employment or service with the Company. Such rights, if any, shall
be determined in the sole discretion of the Administrator, shall be stated in
the individual Award Agreement, need not be uniform among all SARs issued
pursuant to this Section 8, and may reflect distinctions based on the reasons
for termination of employment or service. The Administrator also may, in its
sole discretion (taking into account any Code Section 409A considerations),
accelerate the date for exercising all or any part of an SAR which was not
otherwise exercisable on the Termination Date, extend the period during which an
SAR may be exercised, modify the terms and conditions to exercise, or any
combination of the foregoing.

 

(e)          Payment Upon Exercise: Subject to the limitations of the Plan, upon
the exercise of an SAR, a Participant shall be entitled to receive payment from
the Company in an amount determined by multiplying (i) the excess, if any, of
the Fair Market Value of a share of Common Stock on the date of exercise of the
SAR over the Base Price of the SAR, by (ii) the number of shares of Common Stock
with respect to which the SAR is being exercised. The consideration payable upon
exercise of an SAR shall be paid in cash, shares of Common Stock (valued at Fair
Market Value on the date of exercise of the SAR) or a combination of cash and
shares of Common Stock, as determined by the Administrator.

 

(f)          Nontransferability: Unless the Administrator determines otherwise,
SARs shall not be transferable (including by sale, assignment, pledge or
hypothecation) other than by will or the laws of intestate succession, except
for transfers if and to the extent permitted by the Administrator in a manner
consistent with the registration provisions of the Securities Act. Except as may
be permitted by the preceding sentence, SARs may be exercised during the
Participant’s lifetime only by him or by his guardian or legal representative.
The designation of a beneficiary in accordance with the Plan does not constitute
a transfer.

 

9.Restricted Awards

 

(a)          Grant of Restricted Awards: Subject to the limitations of the Plan,
the Administrator may in its discretion grant Restricted Awards to such
individuals, for such numbers of shares of Common Stock, upon such terms and at
such times as the Administrator shall determine. Such Restricted Awards may be
in the form of Restricted Stock Awards and/or Restricted Stock Units that are
subject to certain conditions, which conditions must be met in order for the
Restricted Award to vest and be earned (in whole or in part) and no longer
subject to forfeiture. Restricted Stock Awards shall be payable in shares of
Common Stock. Restricted Stock Units shall be payable in cash or shares of
Common Stock, or partly in cash and partly in shares of Common Stock, in
accordance with the terms of the Plan and the discretion of the Administrator.
The Administrator shall determine the nature, length and starting date of the
period, if any, during which a Restricted Award may be earned (the “Restriction
Period”), and shall determine the conditions which must be met in order for a
Restricted Award to be granted or to vest or be earned (in whole or in part),
which conditions may include, but are not limited to, payment of a stipulated
purchase price, attainment of performance objectives, continued service or
employment for a certain period of time, a combination of attainment of
performance objectives and continued service, Retirement, Displacement,
Disability, death, or any combination of such conditions. In the case of
Restricted Awards based upon performance criteria, or a combination of
performance criteria and continued service, the Administrator shall determine
the Performance Measures applicable to such Restricted Awards (subject to
Section 1(ii)).

 



13

 

 

(b)         Vesting of Restricted Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Restricted
Awards have vested and been earned and are payable and to establish and
interpret the terms and conditions of Restricted Awards. The Administrator, in
its sole discretion, may (subject to any Code Section 409A considerations)
accelerate the date that any Restricted Award granted to a Participant shall be
deemed to be vested or earned in whole or in part, without any obligation to
accelerate such date with respect to other Restricted Awards granted to any
Participant.

 

(c)         Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise, if the employment or service of a
Participant shall be terminated for any reason (whether by the Company or the
Participant and whether voluntary or involuntary) and all or any part of a
Restricted Award has not vested or been earned pursuant to the terms of the Plan
and related Award Agreement, such Award, to the extent not then vested or
earned, shall be forfeited immediately upon such termination and the Participant
shall have no further rights with respect thereto.

 

(d)         Share Certificates; Escrow: Unless the Administrator determines
otherwise, a certificate or certificates representing the shares of Common Stock
subject to a Restricted Stock Award shall be issued in the name of the
Participant (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall be provided) after the Award
has been granted. Notwithstanding the foregoing, the Administrator may require
that (i) a Participant deliver the certificate(s) (or other instruments) for
such shares to the Administrator or its designee to be held in escrow until the
Restricted Stock Award vests and is no longer subject to a substantial risk of
forfeiture (in which case the shares will be promptly released to the
Participant) or is forfeited (in which case the shares shall be returned to the
Company); and/or (ii) a Participant deliver to the Company a stock power,
endorsed in blank (or similar instrument), relating to the shares subject to the
Restricted Stock Award which are subject to forfeiture. Unless the Administrator
determines otherwise, a certificate or certificate representing shares of Common
Stock issuable pursuant to a Restricted Stock Unit shall be issued in the name
of the Participant (or, in the case of uncertificated shares, other written
evidence of ownership in accordance with Applicable Law shall be provided)
promptly after the Award (or portion thereof) has vested and is distributable.

 

(e)          Nontransferability: Unless the Administrator determines otherwise,
Restricted Awards that have not vested shall not be transferable (including by
sale, assignment, pledge or hypothecation) other than transfers by will or the
laws of intestate succession, and the recipient of a Restricted Award shall not
sell, transfer, assign, pledge or otherwise encumber shares subject to the Award
until the Restriction Period has expired and until all conditions to vesting
have been met. The designation of a beneficiary in accordance with the Plan does
not constitute a transfer.

 



14

 

 

10.Performance Awards

 

(a)          Grant of Performance Awards: Subject to the terms of the Plan, the
Administrator may in its discretion grant Performance Awards to such eligible
individuals upon such terms and conditions and at such times as the
Administrator shall determine. Performance Awards may be in the form of
Performance Shares and/or Performance Units. An Award of a Performance Share is
a grant of a right to receive shares of Common Stock, the cash value thereof, or
a combination thereof (in the Administrator’s discretion), which is contingent
upon the achievement of performance or other objectives during a specified
period and which has a value on the date of grant equal to the Fair Market Value
of a share of Common Stock. An Award of a Performance Unit is a grant of a right
to receive shares of Common Stock or a designated dollar value amount of Common
Stock which is contingent upon the achievement of performance or other
objectives during a specified period, and which has an initial value determined
in a dollar amount established by the Administrator at the time of grant.
Subject to Section 5(b), the Administrator shall have discretion to determine
the number of Performance Units and/or Performance Shares granted to any
Participant. The Administrator shall determine the nature, length and starting
date of the period during which a Performance Award may be earned (the
“Performance Period”), and shall determine the conditions which must be met in
order for a Performance Award to be granted or to vest or be earned (in whole or
in part), which conditions may include but are not limited to payment of a
stipulated purchase price, attainment of performance objectives, continued
service or employment for a certain period of time, or a combination of any such
conditions. Subject to Section 1(ii), the Administrator shall determine the
Performance Measures to be used in valuing Performance Awards.

 

(b)         Earning of Performance Awards: Subject to the terms of the Plan (and
taking into account any Code Section 409A considerations), the Administrator
shall have sole authority to determine whether and to what degree Performance
Awards have been earned and are payable and to interpret the terms and
conditions of Performance Awards and the provisions of Section 10. The
Administrator, in its sole discretion, may (subject to any Code Section 409A
considerations) accelerate the date that any Performance Award granted to a
Participant shall be deemed to be earned in whole or in part, without any
obligation to accelerate such date with respect to other Awards granted to any
Participant.

 

(c)          Form of Payment: Payment of the amount to which a Participant shall
be entitled upon earning a Performance Award shall be made in cash, shares of
Common Stock, or a combination of cash and shares of Common Stock, as determined
by the Administrator in its sole discretion. Payment may be made in a lump sum
or upon such terms as may be established by the Administrator (taking into
account any Code Section 409A considerations).

 

(d)         Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise (taking into account any Code Section 409A
considerations), if the employment or service of a Participant shall terminate
for any reason (whether by the Company or the Participant and whether voluntary
or involuntary) and the Participant has not earned all or part of a Performance
Award pursuant to the terms of the Plan and related Award Agreement, such Award,
to the extent not then earned, shall be forfeited immediately upon such
termination and the Participant shall have no further rights with respect
thereto.

 

(e)          Nontransferability: Unless the Administrator determines otherwise,
Performance Awards which have not been earned shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than transfers by
will or the laws of intestate succession, and the recipient of a Performance
Award shall not sell, transfer, assign, pledge or otherwise encumber any shares
or any other benefit subject to the Award until the Performance Period has
expired and the conditions to earning the Award have been met. The designation
of a beneficiary in accordance with the Plan does not constitute a transfer.

 



15

 

 

11.Phantom Stock Awards

 

(a)          Grant of Phantom Stock Awards: Subject to the terms of the Plan,
the Administrator may in its discretion grant Phantom Stock Awards to such
eligible individuals, in such numbers, upon such terms and at such times as the
Administrator shall determine. A Phantom Stock Award is an Award to a
Participant of a number of hypothetical share units with respect to shares of
Common Stock, with a value based on the Fair Market Value of a share of Common
Stock.

 

(b)         Vesting of Phantom Stock Awards: Subject to the terms of the Plan
(and taking into account any Code Section 409A considerations), the
Administrator shall have sole authority to determine whether and to what degree
Phantom Stock Awards have vested and are payable and to interpret the terms and
conditions of Phantom Stock Awards. The Administrator, in its sole discretion,
may (subject to any Code Section 409A considerations) accelerate the date that
any Phantom Stock Award granted to a Participant shall be deemed to be earned in
whole or in part, without any obligation to accelerate such date with respect to
other Awards granted to any Participant.

 

(c)         Termination of Employment or Service; Forfeiture: Unless the
Administrator determines otherwise (taking into account any Code Section 409A
considerations), if the employment or service of a Participant shall be
terminated for any reason (whether by the Company or the Participant and whether
voluntary or involuntary) and all or any part of a Phantom Stock Award has not
vested and become payable pursuant to the terms of the Plan and related Award
Agreement, such Award, to the extent not then vested or earned, shall be
forfeited immediately upon such termination and the Participant shall have no
further rights with respect thereto.

 

(d)         Payment of Phantom Stock Awards: Upon vesting of all or a part of a
Phantom Stock Award and satisfaction of such other terms and conditions as may
be established by the Administrator, the Participant shall be entitled to a
payment of an amount equal to the Fair Market Value of one share of Common Stock
with respect to each such Phantom Stock unit which has vested and is payable.
Payment may be made, in the discretion of the Administrator, in cash or in
shares of Common Stock valued at their Fair Market Value on the applicable
vesting date or dates (or other date or dates determined by the Administrator),
or in a combination thereof. Payment may be made in a lump sum or upon such
terms as may be established by the Administrator (taking into account any Code
Section 409A considerations).

 

(e)          Nontransferability: Unless the Administrator determines otherwise,
(i) Phantom Stock Awards shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than transfers by will or the laws of
intestate succession and (ii) shares of Common Stock (if any) subject to a
Phantom Stock Award may not be sold, transferred, assigned, pledged or otherwise
encumbered until the Phantom Stock Award has vested and all other conditions
established by the Administrator have been met. The designation of a beneficiary
in accordance with the Plan does not constitute a transfer.

 

12.Other Stock-Based Awards

 

The Administrator shall have the authority to grant Other Stock-Based Awards.
Such Other Stock-Based Awards may be valued in whole or in part by reference to,
or otherwise based on or related to, shares of Common Stock or Awards for shares
of Common Stock, including but not limited to Other Stock-Based Awards granted
in lieu of bonus, salary or other compensation, Other Stock-Based Awards granted
with vesting or performance conditions, and/or Other Stock-Based Awards granted
without being subject to vesting or performance conditions. Subject to the
provisions of the Plan, the Administrator shall determine the number of shares
of Common Stock to be awarded to a Participant under (or otherwise related to)
such Other Stock-Based Awards; whether such Other Stock-Based Awards shall be
settled in cash, shares of Common Stock or a combination of cash and shares of
Common Stock; and the other terms and conditions of such Awards. Unless the
Administrator determines otherwise, (i) Other Stock-Based Awards shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of intestate succession, and (ii) shares of Common
Stock (if any) subject to an Other Stock-Based Award may not be sold,
transferred, assigned, pledged or otherwise encumbered until the Other
Stock-Based Award has vested and all other conditions established by the
Administrator have been met. The designation of a beneficiary in accordance with
the Plan does not constitute a transfer.

 



16

 

 

13.Dividends and Dividend Equivalents

 

The Administrator may, in its sole discretion, provide that Awards other than
Options and SARs earn dividends or dividend equivalents; provided, however, that
dividends and dividend equivalents, if any, on unearned or unvested
performance-based Awards shall not be paid (even if accrued) unless and until
the underlying Award (or portion thereof) has vested and/or been earned. Such
dividends or dividend equivalents may be paid currently or may be credited to a
Participant’s account. Any crediting of dividends or dividend equivalents may be
subject to such additional restrictions and conditions as the Administrator may
establish, including reinvestment in additional shares of Common Stock or share
equivalents. Notwithstanding the other provisions herein, any dividends or
dividend equivalent rights related to an Award shall be structured in a manner
so as to avoid causing the Award and related dividends or dividend equivalent
rights to be subject to Code Section 409A or shall otherwise be structured so
that the Award and dividends or dividend equivalent rights are in compliance
with Code Section 409A.

 

14.Change of Control

 

Notwithstanding any other provision in the Plan to the contrary, and unless an
individual Award Agreement provides otherwise, the following provisions shall
apply in the event of a Change of Control:

 

(a)          To the extent that the successor or surviving company in the Change
of Control event does not assume or substitute for an Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, (i) all outstanding Options
and SARs shall become fully vested and exercisable, whether or not then
otherwise vested and exercisable; and (ii) any restrictions, including but not
limited to the Restriction Period, Performance Period and/or performance
criteria applicable to any outstanding Award other than Options or SARs shall be
deemed to have been met, and such Awards shall become fully vested, earned and
payable to the fullest extent of the original grant of the applicable Award.

 

(b)         Further, in the event that an Award is substituted, assumed or
continued as provided in Section 14(a)(i) herein, the Award will nonetheless
become vested (and, in the case of Options and SARs, exercisable) in full if the
employment or service of the Participant is terminated within six months before
(in which case vesting shall not occur until the effective date of the Change of
Control) or one year after the effective date of a Change of Control if such
termination of employment or service (A) is by the Company not for Cause or (B)
is by the Participant for Good Reason. For clarification, for the purposes of
this Section 14, the “Company” shall include any successor to the Company.

 

15.Withholding

 

The Company shall withhold all required local, state, federal, foreign and other
taxes and any other amount required to be withheld by any governmental authority
or law from any amount payable in cash with respect to an Award. Prior to the
delivery or transfer of any certificate for shares or any other benefit
conferred under the Plan, the Company shall require any Participant or other
person to pay to the Company in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of such recipient. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to such
an Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the shares to which the recipient is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to (but not exceeding) the amount of such obligations being satisfied. Each
election must be made in writing to the Administrator in accordance with
election procedures established by the Administrator.

 



17

 

 

16.Amendment and Termination of the Plan and Awards

 

(a)          Amendment and Termination of Plan: The Plan may be amended,
altered, suspended and/or terminated at any time by the Board; provided, that
(i) approval of an amendment to the Plan by the stockholders of the Company
shall be required to the extent, if any, that stockholder approval of such
amendment is required by Applicable Law; and (ii) except for adjustments made
pursuant to Section 5(d) the Company may not, without obtaining stockholder
approval, (A) amend the terms of outstanding Options or SARs to reduce the
Option Price or Base Price of such outstanding Options or SARs; (B) exchange
outstanding Options or SARs for cash, for Options or SARs with an Option Price
or Base Price that is less than the Option Price or Base Price of the original
Option or SAR, or for other equity awards at a time when the original Option or
SAR has an Option Price or Base Price, as the case may be, above the Fair Market
Value of the Common Stock; or (C) take other action with respect to Options or
SARs that would be treated as a repricing under the rules of the principal stock
exchange on which shares of the Common Stock are listed.

 

(b)          Amendment and Termination of Awards: The Administrator may amend,
alter, suspend and/or terminate any Award granted under the Plan, prospectively
or retroactively, but such amendment, alteration, suspension or termination of
an Award shall not, without the written consent of the recipient of an
outstanding Award, materially adversely affect the rights of the recipient with
respect to the Award.

 

(c)          Amendments to Comply with Applicable Law: Notwithstanding Section
16(a) and Section 16(b) herein, the following provisions shall apply:

 

i.          The Administrator shall have unilateral authority to amend the Plan
and any Award (without Participant consent) to the extent necessary to comply
with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A, Code Section 422 and federal securities laws).

 

ii.         The Administrator shall have unilateral authority to make
adjustments to the terms and conditions of Awards in recognition of unusual or
nonrecurring events affecting the Company or any Affiliate, or the financial
statements of the Company or any Affiliate, or of changes in Applicable Law, or
accounting principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.

 



18

 

 

17.Compliance with Applicable Law

 

(a)          General: As a condition to the issuance and delivery of Common
Stock hereunder, or the grant of any benefit pursuant to the Plan, the Company
may require a Participant or other person at any time and from time to time to
become a party to an Award Agreement, other agreement(s) restricting the
transfer, purchase, repurchase and/or voting of shares of Common Stock of the
Company, and any employment agreements, consulting agreements, noncompetition
agreements, confidentiality agreements, nonsolicitation agreements,
nondisparagement agreements or other agreements imposing such restrictions as
may be required by the Company. In addition, without in any way limiting the
effect of the foregoing, each Participant or other holder of shares issued under
the Plan shall be permitted to transfer such shares only if such transfer is in
accordance with the Plan, the Award Agreement, and any other applicable
agreements and Applicable Law. The acquisition of shares of Common Stock under
the Plan by a Participant or any other holder of shares shall be subject to, and
conditioned upon, the agreement of the Participant or other holder of such
shares to the restrictions described in the Plan, the Award Agreement and any
other applicable agreements and Applicable Law.

 

(b)         Compliance with Applicable Laws, Rules and Regulations: The Company
may impose such restrictions on Awards, shares of Common Stock and any other
benefits underlying Awards hereunder as it may deem advisable, including without
limitation restrictions under the federal securities laws, the requirements of
any stock exchange or similar organization and any blue sky, state or foreign
securities or other laws applicable to such securities. Notwithstanding any
other Plan provision to the contrary, the Company shall not be obligated to
issue, deliver or transfer shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with Applicable Law (including
but not limited to the requirements of the Securities Act). The Company will be
under no obligation to register shares of Common Stock or other securities with
the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company will
have no liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate issued pursuant to
an Award hereunder in such form as may be prescribed from time to time by
Applicable Law or as may be advised by legal counsel.

 

18.No Right or Obligation of Continued Employment or Service or to Awards

 

Neither the Plan, an Award, an Award Agreement nor any other action related to
the Plan shall confer upon a Participant any right to continue in the employ or
service of the Company or an Affiliate as an Employee, Director or Independent
Contractor, or to interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan, an Award Agreement or as may be
determined by the Administrator, all rights of a Participant with respect to an
Award shall terminate upon the termination of the Participant’s employment or
service. In addition, no person shall have any right to be granted an Award, and
the Company shall have no obligation to treat Participants or Awards uniformly.

 

19.General Provisions

 

(a)         Stockholder Rights: Except as otherwise determined by the
Administrator (and subject to the provisions of Section 9(d) regarding
Restricted Awards), a Participant and his legal representative, legatees or
distributees shall not be deemed to be the holder of any shares of Common Stock
subject to an Award and shall not have any rights of a stockholder unless and
until certificates for such shares have been issued and delivered to him or them
under the Plan. A certificate or certificates for shares of Common Stock
acquired upon exercise of an Option or SAR shall be issued in the name of the
Participant or his beneficiary and distributed to the Participant or his
beneficiary (or, in the case of uncertificated shares, other written notice of
ownership in accordance with Applicable Law shall be provided) as soon as
practicable following receipt of notice of exercise and, with respect to
Options, payment of the Option Price (except as may otherwise be determined by
the Company in the event of payment of the Option Price pursuant to Section
7(d)(ii)(C)). Except as otherwise provided in Section 9(d) regarding Restricted
Stock Awards or otherwise determined by the Administrator, a certificate for any
shares of Common Stock issuable pursuant to a Restricted Award, Performance
Award, Phantom Stock Award or Other Stock-Based Award shall be issued in the
name of the Participant or his beneficiary and distributed to the Participant or
his beneficiary (or, in the case of uncertificated shares, other written notice
of ownership in accordance with Applicable Law shall be provided) after the
Award (or portion thereof) has vested and been earned.

 



19

 

 

(b)        Section 16(b) Compliance: To the extent that any Participants in the
Plan are subject to Section 16(b) of the Exchange Act, it is the general
intention of the Company that transactions under the Plan shall comply with Rule
16b-3 under the Exchange Act and that the Plan shall be construed in favor of
such Plan transactions meeting the requirements of Rule 16b-3 or any successor
rules thereto. Notwithstanding anything in the Plan to the contrary, the
Administrator, in its sole and absolute discretion, may bifurcate the Plan so as
to restrict, limit or condition the use of any provision of the Plan to
Participants who are officers or directors subject to Section 16 of the Exchange
Act without so restricting, limiting or conditioning the Plan with respect to
other Participants.

 

(c)          Code Section 162(m) Performance-Based Compensation. To the extent
to which Code Section 162(m) is applicable, the Company intends that
compensation paid under the Plan to Covered Employees will, to the extent
practicable, constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m), unless otherwise determined by the
Administrator. Accordingly, Awards granted to Covered Employees which are
intended to qualify for the performance-based exception under Code Section
162(m) shall be deemed to include any such additional terms, conditions,
limitations and provisions as are necessary to comply with the performance-based
compensation exemption of Code Section 162(m), unless the Administrator, in its
discretion, determines otherwise.

 

(d)         Unfunded Plan; No Effect on Other Plans:

 

i.          The Plan shall be unfunded, and the Company shall not be required to
create a trust or segregate any assets that may at any time be represented by
Awards under the Plan. The Plan shall not establish any fiduciary relationship
between the Company and any Participant or other person. Neither a Participant
nor any other person shall, by reason of the Plan, acquire any right in or title
to any assets, funds or property of the Company or any Affiliate, including,
without limitation, any specific funds, assets or other property which the
Company or any Affiliate, in their discretion, may set aside in anticipation of
a liability under the Plan. A Participant shall have only a contractual right to
shares of Common Stock or other amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Affiliate. Nothing contained in
the Plan shall constitute a guarantee that the assets of such entities shall be
sufficient to pay any benefits to any person.

 

ii.         The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute compensation with respect
to which any other employee benefits of such Participant are determined,
including, without limitation, benefits under any bonus, pension, profit
sharing, life insurance or salary continuation plan, except as otherwise
specifically provided by the terms of such plan or as may be determined by the
Administrator.

 

iii.        The adoption of the Plan shall not affect any other stock incentive
or other compensation plans in effect for the Company or any Affiliate, nor
shall the Plan preclude the Company from establishing any other forms of stock
incentive or other compensation for employees or service providers of the
Company or any Affiliate.

 



20

 

 

(e)          Governing Law: The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws provisions of any state, and in accordance with applicable
federal laws of the United States.

  

(f)          Beneficiary Designation: The Administrator may, in its discretion,
permit a Participant to designate in writing a person or persons as beneficiary,
which beneficiary shall be entitled to receive settlement of Awards (if any) to
which the Participant is otherwise entitled in the event of death. In the
absence of such designation by a Participant, and in the event of the
Participant’s death, the estate of the Participant shall be treated as
beneficiary for purposes of the Plan, unless the Administrator determines
otherwise. The Administrator shall have discretion to approve and interpret the
form or forms of such beneficiary designation. A beneficiary, legal guardian,
legal representative or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent that the Plan and/or Award
Agreement provide otherwise, and to any additional restrictions deemed necessary
or appropriate by the Administrator.

 

(g)         Gender and Number: Except where otherwise indicated by the context,
words in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.

 

(h)         Severability: If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

(i)           Rules of Construction: Headings are given to the sections of the
Plan solely as a convenience to facilitate reference. The reference to any
statute, regulation or other provision of law shall (unless the Administrator
determines otherwise) be construed to refer to any amendment to or successor of
such provision of law.

 

(j)          Successors and Assigns: The Plan shall be binding upon the Company,
its successors and assigns, and Participants, their executors, administrators
and permitted transferees and beneficiaries.

 

(k)          Award Agreement: The grant of any Award under the Plan shall be
evidenced by an Award Agreement between the Company and the Participant. Such
Award Agreement may state terms, conditions and restrictions applicable to the
Award and any may state such other terms, conditions and restrictions, including
but not limited to terms, conditions and restrictions applicable to shares of
Common Stock (or other benefits) subject to an Award, as may be established by
the Administrator.

 

(l)           Right of Offset: Notwithstanding any other provision of the Plan
or an Award Agreement, the Company may (subject to any Code Section 409A
considerations) reduce the amount of any payment or benefit otherwise payable to
or on behalf of a Participant by the amount of any obligation of the Participant
to or on behalf of the Company or an Affiliate that is or becomes due and
payable.

 

(m)         Uncertified Shares: Notwithstanding anything in the Plan to the
contrary, to the extent the Plan provides for the issuance of stock certificates
to reflect the issuance of shares of Common Stock, the issuance may, in the
Company’s discretion, be effected on a non-certificated basis, to the extent not
prohibited by the Company’s certificate of incorporation or bylaws or by
Applicable Law (including but not limited to applicable state corporate law and
the applicable rules of any stock exchange on which the Common Stock may be
traded).

 



21

 

 

(n)         Income and Other Taxes: Participants are solely responsible and
liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including but not limited to any taxes arising under
Code Section 409A), and the Company shall not have any obligation to indemnify
or otherwise hold any Participant harmless from any or all of such taxes. The
Company shall have no responsibility to take or refrain from taking any actions
in order to achieve a certain tax result for a Participant or any other person.

 

(o)         Effect of Certain Changes in Status: Notwithstanding the other terms
of the Plan or an Award Agreement, the Administrator has sole discretion to
determine (taking into account any Code Section 409A considerations), at the
time of grant of an Award or at any time thereafter, the effect, if any, on
Awards (including but not limited to modifying the vesting, exercisability
and/or earning of Awards) granted to a Participant if the Participant’s status
as an Employee, Director or Independent Contractor changes, including but not
limited to a change from full-time to part-time, or vice versa, or if other
similar changes in the nature or scope of the Participant’s employment or
service occur.

 

(p)         Stockholder Approval: The Plan is subject to approval by the
stockholders of the Company, which approval must occur, if at all, within 12
months of the Effective Date of the Plan. Awards granted prior to such
stockholder approval shall be conditioned upon and shall be effective only upon
approval of the Plan by such stockholders on or before such date.

 

(q)         Deferrals: The Administrator may permit or require a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be payable with respect to an Award.
Any such deferral shall be subject to such terms and conditions as may be
established by the Administrator and to any applicable Code Section 409A
requirements.

 

(r)          Fractional Shares: Except as otherwise provided in an Award
Agreement or determined by the Administrator, (i) the total number of shares
issuable pursuant to the exercise, vesting or earning of an Award shall be
rounded down to the nearest whole share, and (ii) no fractional shares shall be
issued. The Administrator may, in its discretion, determine that a fractional
share shall be settled in cash.

 

(s)          Compliance with Recoupment, Ownership and Other Policies or
Agreements: Notwithstanding anything in the Plan to the contrary, the
Administrator may, at any time, consistent with, but without limiting, the
authority granted in Section 3(b) herein, in its discretion provide that an
Award or benefits related to an Award shall be forfeited and/or recouped if the
Participant, during employment or service or following termination of employment
or service for any reason, engages in certain specified conduct, including but
not limited to violation of policies of the Company or an Affiliate, breach of
non-solicitation, noncompetition, confidentiality or other restrictive
covenants, or other conduct by the Participant that is determined by the
Administrator to be detrimental to the business or reputation of the Company or
any Affiliate. In addition, without limiting the effect of the foregoing, as a
condition to the grant of an Award or receipt or retention of shares of Common
Stock, cash or any other benefit under the Plan, the Administrator may, at any
time, require that a Participant agree to abide by any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Company or an Affiliate, each as in effect from time to time and
to the extent applicable to the Participant. Further, each Participant shall be
subject to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply under Applicable Law.

 



22

 

 

20.Compliance with Code Section 409A

 

Notwithstanding any other provision in the Plan or an Award Agreement to the
contrary, if and to the extent that Code Section 409A is deemed to apply to the
Plan or any Award, it is the general intention of the Company that the Plan and
all such Awards shall, to the extent practicable, comply with, or be exempt
from, Code Section 409A, and the Plan and any such Award Agreement shall, to the
extent practicable, be construed in accordance therewith. Deferrals of shares or
any other benefit issuable pursuant to an Award otherwise exempt from Code
Section 409A in a manner that would cause Code Section 409A to apply shall not
be permitted unless such deferrals are in compliance with, or exempt from, Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise,
distributions that are subject to Code Section 409A to any Participant who is a
“specified employee” (as defined under Code Section 409A) upon a separation from
service may only be made following the expiration of the six-month period after
the date of separation from service (with such distributions to be made during
the seventh month following separation of service), or, if earlier than the end
of the six-month period, the date of death of the specified employee, or as
otherwise permitted under Code Section 409A. Without in any way limiting the
effect of any of the foregoing, (i) in the event that Code Section 409A requires
that any special terms, provisions or conditions be included in the Plan or any
Award Agreement, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan or Award Agreement, as
applicable, and (ii) terms used in the Plan or an Award Agreement shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that the Plan or any Award shall be deemed not to comply
with Code Section 409A, then neither the Company, the Administrator nor its or
their designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.

 

23

  